Citation Nr: 0828227	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  07-06 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to service connection for Lyme disease.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Berks County Department of 
Veterans Affairs AGO


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel
INTRODUCTION

The veteran served on active duty from February 1980 to 
February 1983 and from February 2003 to April 2004.  The 
veteran also served in the National Guard.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennslyvania.  The RO, in pertinent part, 
denied entitlement to service connection for Lyme disease and 
sleep apnea.  

The veteran presented testimony before the Board in June 
2008.  The transcript has been associated with the claims 
folder.


FINDINGS OF FACT


1.  The veteran has been apprised of what evidence would 
substantiate the service connection claim for Lyme disease 
and the allocation of responsibility for obtaining such 
evidence; and all relevant medical and lay evidence 
obtainable and necessary to render a decision in this matter 
has been received.

2.  A June 2005 'diagnosis' of Lyme disease was based on a Q-
RiBb test developed by Bowen Research & Training Institute, 
Inc., which has not approved by the U.S. Food and Drug 
Administration (FDA).  The results of testing were to be used 
as reference and research only.  The results were not 
intended for use in diagnosis and/or treatment.

3.  There is no competent evidence of record that the veteran 
currently has Lyme disease.   

4.  During the June 2008 Board hearing, prior to the 
promulgation of a decision in the appeal, the veteran 
withdrew his claim of entitlement to service connection for 
sleep apnea.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for Lyme disease are not met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

2.  The criteria for withdrawal of a Substantive Appeal by 
the veteran with respect to his claim of entitlement to 
service connection for sleep apnea have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The RO issued a VCAA letter to the veteran in September 2005, 
prior to the decision on appeal.  The veteran was notified of  
the information or evidence necessary to substantiate the 
claim, the necessary information or evidence, if any, the 
claimant was to provide, and the necessary information or 
evidence, if any, the VA will attempt to obtain.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

An additional VCAA letter was issued in March 2008.  The 
veteran was notified of the evidence necessary to establish a 
disability rating and effective date in the September 2006 
statement of the case (SOC) and by letter dated in March 
2008.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The claim was last readjudicated in the January 2008 
supplemental statement of the case (SSOC).

VA has made reasonable efforts to assist the veteran in the 
development of his claim.  VA has sought to obtain relevant 
records adequately identified by the veteran.  The claims 
file includes the veteran's service medical records, post-
service private treatment records, reports of VA examination, 
and the transcript from the June 2008 Board hearing. 

The veteran submitted "buddy statements" in support of his 
claim after the January 2008 SSOC was issued.  The veteran 
waived initial RO adjudication of the newly submitted 
evidence.  As such, remand for preparation of an SSOC is not 
necessary.  38 C.F.R. § 20.1304(c).

The VCAA provisions have been considered and complied with.  
The veteran was notified and aware of the evidence needed to 
substantiate this claim.  There is no indication that there 
is additional evidence to obtain or additional notice that 
should be provided.  There is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Lyme Disease

The veteran contends that he has Lyme Disease as a result of 
active duty service.  Specifically, he asserts that he 
contracted the disease in service since he spent 
approximately 80 percent of his time in the field as an 
Infantryman.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim and 
the appeal as to this issue will be denied.

In this regard, service medical records are wholly devoid of 
complaints, treatment, or diagnoses of Lyme disease.  This is 
consistent with the veteran's own testimony that he did not 
receive treatment for a tick bite or Lyme disease in service. 
Transcript at 5-6.  

The Board notes the veteran contends that he suffered from 
joint stiffness, pain, and insomnia in service, which he 
claims were symptoms of Lyme disease; however, there is no 
indication that Lyme disease was even suspected during 
service.  Moreover, service medical records show these 
complaints were attributed to various other ailments to 
include, but not limited to, myofascial pain syndrome, 
fibromyalgia, cervical degenerative joint disease, and sleep 
apnea.

Post-service, records from CGM, D.O., show that he treated 
the veteran for Lyme disease beginning in June 2005.  
Previously, treatment notes dated in April 2005 reveal the 
veteran informed the provider that he had tested negative for 
Lyme disease in the past. 

In June 2005, CGM, D.O., ordered the veteran to undergo a 
Bowen Lyme test.  Apparently, a Q-RiBb test was positive with 
a serial dilution value of 1:64.  While the veteran was 
started on a course of antibiotics, the provider informed the 
veteran in July 2005, that the lab results would most likely 
not be accepted by VA as a diagnosis of Lyme disease.  
According to the materials provided by Bowen Research & 
Training Institute, Inc., the Q-RiBb test is not approved by 
the FDA.  The results of testing were to be used as reference 
and research only.  The results were not intended for use in 
diagnosis and/or treatment.

In a January 2006 statement, CGM, D.O., opined it was as 
likely as not that Lyme disease was caused or aggravated by 
the veteran's military service.  He further indicated that it 
was "...[his] understanding..." that the veteran spent 
approximately eighty percent of his time in the field as an 
Infantry Officer while serving with the National Guard.  
There was no indication the provider reviewed the veteran's 
service medical records.

Upon VA examination in August 2006, the examiner reviewed the 
claims folder, to include the service medical records.   He 
took a complete history from the veteran and performed a 
physical examination, as well as laboratory work-up.  The 
test results revealed the veteran tested negative for the 
Lyme disease antibody.  The examiner reviewed the test 
results provided by Bowen Research & Training Institute, 
Inc., and noted the positive result of Lyme disease was to be 
used as reference and research only, and was not intended for 
use in diagnosis and/or treatment.  The examiner opined as 
Lyme disease was not appreciated upon examination, the 
veteran's symptoms were more inclined to chronic fatigue 
syndrome rather than Lyme disease.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Such is not 
the case in the instant matter.

For the sake of argument, even if the Board were to assume 
that Lyme disease was present as CGM, D.O., opined, the 
weight of the objective medical evidence of record does not 
substantiate the critical second and third components of the 
Hickson inquiry, as enumerated above.  First, the service 
medical records were negative for treatment or diagnoses of 
Lyme disease. 

Next, with respect to the evidence presented, greater weight 
would be accorded to the findings of the August 2006 VA 
examination.  See Hayes v. Brown, 
5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the 
Board to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)); see also Guerieri v. Brown, 4 Vet. App. 467, 470-471 
(1993) (the probative value of medical evidence is based on 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion the physician reaches, as is true 
of any evidence, the credibility and weight to the attached 
medical opinions are within the province of the Board).  

The Board would be of the opinion, that the VA examiner who 
performed the August 2006 examination reached the conclusion 
that the veteran did not currently have Lyme disease nor a 
previously valid diagnosis thereof, based his findings on a 
complete and thorough review of the medical evidence of 
record, to include the service medical records.  The VA 
examiner provided a detailed rationale for his conclusion 
based on the results of the physical examination which was 
negative for Lyme disease and the fact that the positive test 
results for Lyme disease provided by the veteran were for 
research purposes only and not indicative of a diagnosis of 
Lyme.  

In contrast, the Board finds that CGM's opinion contained in 
the January 2006 letter not to be supported by objective 
medical evidence of record.  The Board bases its conclusion 
on the fact that it does not appear that CGM, D.O., reviewed 
the service medical records and the provider's own admissions 
in July 2005 that VA would most likely not accept the lab 
test results as the Bowen test was not approved by the FDA.  

Further, the Board finds CGM's January 2006 statement that it 
was his "understanding" that the veteran spent 
approximately 80 percent of time in the field, suggesting the 
veteran was bitten by a tick, without any supporting evidence 
in the service medical records, in conjunction with the 
invalid test results provided, too speculative and thus, not 
probative of the matter on appeal.  See Miller v. West, 
11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record; bare 
conclusions, even those made by medical professionals, which 
are not accompanied by a factual predicate in the record, are 
not probative medical opinions)(Emphasis added).  Therefore, 
based on the aforementioned, the Board would afford more 
weight to the opinion of the VA examiner who performed the 
August 2006 VA examination, and find that the clinical 
evidence of record did not support a finding of service 
connection.

While the veteran contends he has Lyme disease that has been 
present since his period of active military service and 
related thereto, his statements do not constitute competent 
evidence of a medical diagnosis or nexus opinion.  Espiritu 
v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  The evidence is not in 
relative equipoise.  Thus, the preponderance of the evidence 
is against the claim, and the appeal must therefore be 
denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1990).   

Sleep Apnea

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  

During the June 2008 Board hearing, the veteran withdrew his 
claim of entitlement to service connection for sleep apnea.  

Hence, there remain no allegations of errors of fact or law 
for appellate consideration in this issue.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

Entitlement to service connection for Lyme disease is denied.

Entitlement to service connection for sleep apnea is 
dismissed.  


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


